Citation Nr: 1301724	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  10-28 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left lumbar radiculopathy (also claimed as a back disorder), to include on a direct basis or as secondary to service-connected diabetes mellitus.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left hip disorder (claimed as left leg), to include on a direct basis or as secondary to service-connected diabetes mellitus.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arterial hypertension, to include on a direct basis or as secondary to service-connected diabetes mellitus.  

4.  Entitlement to an increased rating for peripheral neuropathy of the left upper extremity with carpal tunnel syndrome, evaluated as 20 percent disabling since February 6, 2009, and as 10 percent disabling prior thereto.  

5.  Entitlement to a rating in excess of 50 percent for glaucoma.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970 and had subsequent Reserve service.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

Initially, it is noted that during the appeal process, the issue of whether new and material issue had been received to reopen a claim of entitlement to service connection for a psychiatric disorder was resolved.  In fact, virtual records show that service connection for PTSD with major depressive disorder and panic attacks was granted upon rating decision in December 2011.  That issue is no longer on appeal.  

The Board notes that the Veteran's lumbar spine and left hip claims were addressed on a de novo basis in an October 2008 rating decision and in a June 3, 2010, statement of the case (SOC).  The fact that these claims had previously been denied (in 2000 and 2002) was not discussed by the RO.  As to the claim for service connection for arterial hypertension, the RO did discuss the fact that the claim had previously been denied (in January 2003).  The claim was reopened but denied.  For each of these issues, the Board has a legal duty to address the "new and material evidence" requirement of 38 C.F.R. § 156 (2012) regardless of the actions of the RO.  These issues have been recharacterized accordingly.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

Also of note is that the claims of service connection for back and left hip (leg) conditions were initially denied on a direct basis.  The Veteran now asserts entitlement to a lumbar spine and left hip disorder as secondary to diabetes mellitus.  However, all theories of entitlement for establishing the same benefit for the same disability constitute the same claim.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); Robinette v. Brown, 8 Vet. App. 69 (1995) (each holding that all legal theories, even those unknown to the Veteran, for which the benefit sought can be obtained must be considered).  The previous denials of service connection for these claims therefore constitute denials with respect to all other theories of entitlement to include on a secondary basis.  

In the decision herein, the Board reopens the issues of entitlement to service connection for a low back and left hip disorders, as well as for arterial hypertension.  The underlying claims of service connection for these disorders are addressed below.  The claim for a TDIU is also on appeal.   This claim is inextricably intertwined with the increased rating being remanded.  In this regard, any increased rating that might ultimately be granted for glaucoma could impact whether a TDIU is warranted.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that issues are considered "inextricably intertwined" when a determination on one issue could have a significant impact on the outcome of another issue).  Accordingly, adjudication of the Veteran's TDIU claim is deferred pending the adjudication and disposition of the aforementioned increased rating claim, and the matter is further discussed in the Remand.  

The issues of entitlement to a rating in excess of 50 percent for glaucoma and entitlement to a TDIU are addressed in the REMAND portion of the decision below, and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In January 2000 and September 2002 rating decisions, the RO denied claims for back and left hip (leg) conditions.  The Veteran did not appeal.  

2.  The evidence associated with the record since the September 2002 rating decision includes evidence which is not cumulative or redundant of the evidence previously of record.  Based upon the prior denial, the evidence is relevant and probative.  

3.  There is no competent and credible evidence linking the Veteran's low back or left hip disabilities to service or to a service-connected disability.  

4.  In a January 2003 rating decision, the RO denied the claim for service connection for arterial hypertension.  The Veteran did not appeal.  

5.  The evidence associated with the record since the January 2003 rating decision includes evidence which is not cumulative or redundant of the evidence previously of record.  Based upon the prior denial, the evidence is relevant and probative.  

6.  There is no competent and credible evidence linking the Veteran's arterial hypertension to service or to a service-connected disability.  

7.  From May 16, 2007, to February 6, 2009, the Veteran had no more than mild median nerve impairment of the left upper extremity with non dermatomal distribution distally in stocking glove pattern and decrease in light touch.  

8.  Since February 6, 2009, the Veteran has had moderate (but not more) median nerve impairment of the left upper extremity with sensory abnormalities, left hand grip of 4/5, and left thenar atrophy.  


CONCLUSIONS OF LAW

1.  Evidence received since a final September 2002 rating decision is new and material; therefore, the Veteran's claims of entitlement to service connection for back and left hip disorders are reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(a), 20.1103 (2012).  

2.  The criteria for establishing service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 113, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2012).  

3.  The criteria for establishing service connection for a left hip disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).  

4.  Evidence received since a final January 2003 rating decision is new and material; therefore, the Veteran's claim of entitlement to service connection for arterial hypertension is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(a), 20.1103 (2012).  

5.  The criteria for establishing service connection for arterial hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 113, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2012).  

6.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the left upper extremity for the period prior to February 6, 2009, are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.69, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8515 (2012).  

7.  The criteria for a rating in excess of 20 percent for peripheral neuropathy of the left upper extremity of the left upper extremity for the period since February 6, 2009, are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.69, 4.120, 4.123, 4.124, 4.124a, DC 8515 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the issues on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2012).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  The Veteran was not provided this information in regards to the claims to reopen previously denied claim for service connection for lumbar and left hip disabilities.  He was provided adequate notice, however, in regards to his claim to reopen the previously denied claim for service for arterial hypertension.  See the March 2008 VCAA letter.  

At any rate, as the decision to reopen the claims of entitlement to service connection for a low back disability, a left hip disorder, and for arterial hypertension is favorable to the Veteran, no further action is required to comply with the VCAA on this matter.  

As to the underlying claims of entitlement to service connection for a low back, left hip, and for arterial hypertension, as well as entitlement to an increased rating for peripheral neuropathy of the left upper extremity, proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2012); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This information was provided in the March 2008 VCAA letter as to the service connection claims.  As for the increased rating issue, this information was provided in a March 2009 letter.  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  In the present appeal, the Veteran was provided with notice of this information in the March 2009 letter mentioned above as well as in a June 2011 letter.  

Reserve service records, along with VA and private treatment records are also of record.  Neither the Veteran nor his representative has identified any outstanding VA or non-VA treatment records that have not otherwise been obtained and included with the record.  The Veteran has submitted personal statements in support of his appeal.  VA examinations and opinions were obtained to address the nature and etiology of the Veteran's low back, left hip, arterial hypertension, and left upper extremity disabilities.  38 C.F.R. § 3.159(c)(4) (2012).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained regarding the lumbar spine and left hip, as well as for arterial hypertension and the left upper extremity, are more than adequate.  The VA examiner considered all of the pertinent evidence of record, to include the Veteran's service treatment records (STRs), personal statements and history, and provided detailed rationale for the opinions and clinical findings stated.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the issues of the lumbar spine, left hip, arterial hypertension, and left upper extremity have been met.  38 C.F.R. § 3.159(c)(4) (2012).  Therefore, the Board finds that VA has fulfilled its duty to notify and assist under the VCAA.  

I.

A.  New and Material Evidence

Low Back and Left Hip Disabilities

This appeal arises from the RO's October 2008 rating decision that denied the claims for service connection for left lumbar radiculopathy (also claimed as a back condition) and left hip sprain (also claimed as a left leg condition).  The claims were denied on direct and secondary bases.  (The issues were originally characterized as a "lumbar spine discogenic disease with radiculitis (claimed as back and left leg condition)" but were subsequently recharacterized more accurately by the RO in the October 2008 rating decision and the June 2010 SOC.  The 2008 rating decision and the June 2010 SOC denied the claims for service connection for these conditions on the basis that there was no positive nexus between the Veteran's low back or left hip disabilities and his service or to service-connected diabetes mellitus.  The RO did not consider the previous denial of the claims in 2002.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted in these matters.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  

Service connection (the underlying claim) will generally be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011).  Direct service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, supra, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as DJD/arthritis or hypertension to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (2012).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (2012).  

When an unappealed RO decision becomes final, that claim may only be reopened by the submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(a), 20.1103 (2012).  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material."  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); Smith v. West, 12 Vet. App. 312 (1999).  

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett, supra, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

VA regulation defines "new" as existing evidence not previously submitted.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, as delineated in the above service connection elements.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  

The Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  See id., at 117.  

Here, the Veteran's initial claim for low back and left hip disabilities was denied in a September 2002 rating decision, which found that the Veteran's low back disorder with radiculopathy was not due to service.  STRs were reviewed and were negative for report of back or left hip conditions.  Post service Reserve (not claimed as active duty) and VA records reflect treatment in the 1990s for the Veteran's complaints and include diagnosis of intervertebral disc syndrome at L5-S1 and radiculitis, particularly down the left leg.  These records include a September 1996 physical profile limitation due to osteoarthritis of the lumbar spine.  A March 1997 medical certificate reflects that he reported no medical problems.  

The Veteran sought to reopen his claims in 2008.  The RO obtained updated VA and private treatment records dated from the 1990s (that were not previously of record) forward.  These records include many private and VA records which reflect continued and ongoing treatment for a lumbar spine disorder.  They also show that he suffered additional injury to the back in an August 1999 fall.  Added to the record were documents showing that the Social Security Administration (SSA) had awarded the Veteran benefits in 2001, based primarily on his back disorders (discogenic and degenerative).  Subsequently dated records reflect continued treatment.  A private MRI in October 2007 showed degenerative disc disease (DDD) at all levels of the lumbar spine.  Also added to the file was an April 2008 VA examination report addressing the nature and etiology of low back and left hip conditions.  It is noted that a disorder specific to the left hip (left hip sprain) was noted at the time of the 2008 examination.  This condition was not previously reported.  

The Board also notes that in rating actions dated subsequent to the previous denial of the claims, service connection was established for diabetes mellitus as associated with herbicide exposure.  See the January 2003 rating decision.  Moreover, in a September 2007 rating action, service connection was established for other conditions, to include peripheral neuropathy of the left lower extremity.  It is the Veteran's primary argument that current conditions are secondary to service-connected conditions (primarily diabetes).  But see Roebuck, Schroeder, and Robinette, supra.  

The Board finds that the evidence submitted since the September 2002 rating decision is new and material.  The evidence is new, as it was not previously of record, and it is material because it provides additional evidence of diagnosed low back and left hip disabilities, not all of which had previously been reported.  While the VA examinations regarding these conditions do not include positive nexus opinions linking the Veteran's low back and left hip disabilities to service, the law does not require new and material evidence as to each unproven element of a claim.  Shade, 24 Vet. App. 110.  Accordingly, the claims are reopened, and the underlying claims of service connection are addressed below following the discussion of whether new and material evidence has also been received to reopen a claim of entitlement to service connection for arterial hypertension.

Arterial Hypertension

Initially, it is noted that all appropriate laws and regulations (regarding previously denied claims and service connection on a direct and secondary basis) have already been provided in the discussion above regarding the lumbar spine and left hip claims and will not be repeated here.  

This appeal also arises from the October 2008 rating decision.  That decision and the June 2010 SOC denied the claim for service connection for arterial hypertension on the basis that while new and material evidence had been submitted to reopen the claim, it was still not shown that this condition was of service origin and was not secondary to diabetes mellitus.  Regardless of the RO's actions, the Board must determine whether new and material evidence has been submitted.  Jackson, Wakeford, supra.  Moreover, when an unappealed decision become final, the claim may only be reopened by the submission of new and material evidence.  38 C.F.R. § 3.156(a), 20.1103 (2012).  

The Veteran's claim for arterial hypertension was previously denied in a January 2003 rating decision.  At that time, it was determined that hypertension was not warranted on a direct and secondary basis as there was no such condition found during service or until many years thereafter and it was not related to his diabetes mellitus.  STRs were reviewed and were negative for hypertension.  Moreover, as to secondary causation, there was a medical opinion of record which noted that hypertension and diabetes were two common diseases frequently found associated in one patient, but the two conditions were not etiologically related to each other.  See VA exam in November 2002.  

The Veteran sought to reopen his claim in 2008.  The RO obtained updated VA and private treatment records.  These records include a private opinion as provided by N.A.O., M.D. dated in June 2009.  She provided an opinion supportive of the Veteran's claim.  She noted that there are numerous conditions that are related and secondary to diabetes mellitus.  She further noted that diabetes mellitus caused damage to the heart.  High blood pressure was noted to be a result.  Also added to the record was additional VA examination in September 2009.  That examiner noted that the Veteran was diagnosed with diabetes and hypertension.  He was on hypoglycemic medication and was on a diabetic diet.  It was also noted that he was already service-connected for diabetic neuropathy of the upper and lower extremities.  It was her opinion that the Veteran's hypertension was not a complication of hypertension in that these conditions "started" at the same time.  Moreover, his hypertension was not aggravated by the diabetes in that there was no evidence of renal disease.  A subsequently dated VA record in November 2009 reflect that his hypertension was well-controlled.  

It is the Board's conclusion that the evidence added to the record since the January 2003 rating decision is new and material, and relates to an unestablished fact.  Specifically, the private medical statement wherein it was stated that cardiac problems, to include high blood pressure, were known to be associated with diabetes mellitus is evidence that substantiates the Veteran's claim.  Shortly thereafter, a VA examiner provided an opinion that was not supportive of the Veteran's claim.  This evidence is considered to be new and material, and the claim for service connection for arterial hypertension is reopened.  

B.  Service Connection 

Low Back and Left Hip Disabilities

As indicated above, the RO has deemed these claims reopened and adjudication below will be on the merits.  Thus, there is no prejudice to the Veteran in the Board adjudicating the claim on the merits at this time.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).  

The aforementioned evidence establishes that the Veteran has current low back and left hip disabilities.  Review of the record reflects that the STRs are negative for lumbar spine or left hip/leg problems.  Treatment for lumbar spine with radiculopathy began in the mid 1990s.  Osteoarthritis was noted as early as 1996.  The records shows that the Veteran suffered additional injury to the low back in 1999.  He was granted SSA benefits in 2001 primarily because of his back problems.  In 2007, DDD at all levels of the lumbar spine was reported.  When examined by VA in April 2008 VA examination, lumbar radiculopathy and left hip sprain were assessed.  Subsequently dated records show that he continues to be seen for his lumbar spine DDD to include chronic back pain.  

At the 2008 exam, the VA examiner reported that she reviewed the claims file.  Left lumbar radiculopathy was diagnosed.  The examiner specifically addressed direct and secondary causations of the condition.  She noted that there was no such condition noted during service.  It was her opinion that lumbar radiculopathy was the result of the impingement of a nerve documented in an after work accident and deteriorating with time.  As to secondary contentions, she indicated that diabetes mellitus was a metabolic condition that produced the peripheral neuropathy but did not cause herniation of discs or impingement of nerves.  

Similarly, when discussing the left hip, the examiner opined that the condition was not of service origin or secondary to a service-connected condition.  There was no left hip condition noted during service.  The current hip sprain was related to a musculoskeletal condition and not pathophysiologically related to the systemic condition of diabetes mellitus and peripheral neuropathy.  

Following review of the record, it is the Board's conclusion that there is no competent medical evidence showing that current low back and left hip disorders are of service origin, to include on a direct basis or as secondary to service-connected diabetes mellitus with associated peripheral neuropathy.  No such conditions were noted until many years after service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  Moreover, a VA medical examiner addressed the etiology of the conditions after review of the record and examination of the Veteran.  She provided detailed clinical findings and conclusions, which were based upon physical examination and medical principles.  The Board attaches great probative weight to the clinical findings of skilled, unbiased professions, and accords the 2008 examination results high probative value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

With respect to the Veteran's own contentions regarding his lumbar and left hip, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Unlike varicose veins under Barr, a dislocated shoulder under Jandreau, a disorder that was indicated in the medical record to exist years after service, or a finding that one disorder is related to another disorder, is not a condition capable of lay diagnosis.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Here, as discussed, the Board finds that the Veteran's lay statements are outweighed by the negative STRs and post-service treatment records (indicating disorders that began years after service).  Moreover, medical personnel have determined that these conditions are not secondary to a service-connected disorder.  

Given the medical evidence against the claim, for the Board to conclude that the Veteran has lumbar and left hip disorders as a result of service or secondary to a service-connected condition would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2012); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

For the reasons and bases provided above, the evidence in this case weighs against the claim of service connection for lumbar and left hip disorders.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. §5107 (West 2002 & Supp. 2011).  

Arterial Hypertension

The RO has also deemed this claim to be reopened.  Adjudication below will be on the merits.  Again, there is no prejudice to the Veteran in the Board adjudicating the claim on the merits at this time.  See Hickson, supra.  

Review of the evidence establishes that the Veteran has been diagnosed as having arterial hypertension.  Specifically, it is noted that the STRs are negative for report of, treatment for, or diagnosis of high blood pressure or a cardiac condition, to include hypertension.  Post service records are also negative for report of hypertension until many years after service.  When undergoing cardiac exercise stress tests in August 2002, elevated blood pressure readings were recorded, and it was recommended that the Veteran start taking medication.  When being examined for diabetes mellitus by VA in November 2002, it was also noted that he had arterial hypertension.  The examiner specifically addressed whether the Veteran's hypertension was secondary to his diabetes mellitus.  He noted that hypertension and diabetes mellitus were very common illnesses and often appeared in the same patient frequently.  However, they were not etiologically related to each other.  The Board notes that the examiner noted that all available records were reviewed prior to the conclusions reached.  

Subsequently dated VA and private records reflect that the Veteran continues to be seen for various conditions, to include his hypertension.  It is specifically noted that a private physician reported in a June 2009 report that the Veteran presented with various health problems, to include diabetes mellitus and high blood pressure.  She stated that damage to the heart and elevated blood pressure were problems commonly associated in those with diabetes.  She opined that in the Veteran's case, it was probable that these conditions were related to his diabetes.  

Additional VA diabetes mellitus examination was conducted in September 2009.  After review of the claims file and examination of the Veteran, the examiner provided an opinion regarding the etiology of the Veteran's hypertension, to include whether the condition was aggravated by diabetes.  She noted that the two conditions started at the same time in 2002.  Thus, hypertension was not a complication of diabetes.  She further opined that hypertension was not worsened or increased by the Veteran's diabetes as evidenced by the fact that there was no evidence of diabetic renal disease.  Therefore, the diabetes did not cause or aggravate the hypertension.  

After review of the record, it is the Board's conclusion that the competent evidence of record is convincing that the Veteran's arterial hypertension is not of service origin, to include on a direct basis or as secondary to service-connected diabetes mellitus.  As reflected above, the condition of hypertension was first noted in 2002, many years after service separation.  Thus, continuity of symptomatology as to this condition is not indicated.  See Mense, supra.  

As to whether the Veteran's arterial hypertension is secondary to diabetes mellitus, it is noted that two VA examiners who both reviewed the file and examined the Veteran, opined that hypertension was not, in this case, related to diabetes mellitus.  While a private examiner expressed an opinion that supported the Veteran's claim, it is noted that she did not review the claims file and did not base her conclusions based on medical findings in the Veteran's case.  For example, she did not address the fact that the Veteran's diabetes and mellitus were diagnosed at the same time, negating the probability of a secondary nexus.  This fact was specifically addressed by the VA examiner in 2012.  

In this regard, it is noted that it is the Board's responsibility to weigh the credibility and probative value of all of the evidence and, in so doing, the Board may accept one medical opinion and reject others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  It is also the responsibility of the Board to determine the probative weight to be ascribed as among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Accordingly, the Board has accorded greater evidentiary weight to the VA examiners who reviewed the record, and particularly, to the September 2009 VA examiner who also reviewed the private examiner's June 2009 report, and still concluded that the Veteran's arterial hypertension was not related to his diabetes.  

In conclusion, it is noted that the Board has considered all lay and medical evidence as it pertains to this claim. 38 U.S.C.A. § 7104(a)  ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b)  (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

However, ultimately, the medical opinions are more competent and credible on the determinative issues of causation and aggravation, especially since hypertension is not the type of condition that is readily amenable to probative lay comment regarding its etiology.  38 C.F.R. § 3.159(a)(1) versus (a)(2) (2012).  See, too, Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  

For these reasons and bases, the preponderance of the evidence is against this claim for service connection for arterial hypertension.  And since the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and this claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2012); Gilbert, supra.  

II.  

Entitlement to an increased rating for peripheral neuropathy of the left upper extremity with carpal tunnel syndrome, evaluated as 20 percent disabling since February 6, 2009, and as 10 percent disabling prior thereto.  

Background

Service connection was granted for left carpal tunnel syndrome associated with diabetes mellitus by rating decision in September 2007.  A 10 percent rating was assigned effective from the date that the Veteran submitted a claim (May 16, 2007).  

The 10 percent rating noted above was based primarily upon VA peripheral neuropathy examination in June 2007.  At that time, the Veteran's primary complaints were of numbing, pain, and a tingling sensation in the lower extremities and in his right upper extremity.  He was on medication for his symptoms.  As for the left upper extremity at issue, motor examination was essentially normal (5/5) in the left upper extremity (shoulder, elbow, wrist, and hand).  Vibration was normal in the left upper extremity and under a heading labeled as "pain," the examiner noted "decrease."  As for "location of abnormality" in the left upper extremity, the examiner noted non dermatomal distribution (distally in stocking/glove pattern).  There was a decrease in light touch.  Position sense was normal.  The final diagnoses include left carpal tunnel syndrome and clinical evidence of pure sensory peripheral neuropathy of the left upper extremity.  

Private electrodiagnostic study in January 2009 reflects some ulnar nerve entrapment.  

Additional VA peripheral neuropathy examination was conducted in April 2009.  At that time, the Veteran reported that his symptoms had progressively worsened.  His left hand grip and "Pinzer" grasp showed 4/5 power.  Functional impairment was listed as not applicable, but there was left thenar atrophy.  On sensory function report, there was decreased vibration in all extremities.  Light touch and position sense were normal.  There was carpal tunnel syndrome as Phalen's maneuver was positive.  

In a May 2009 rating decision, an increased rating of 20 percent was granted from the date that the Veteran filed for an increased rating (February 5, 2009).  

A private physician reported in a June 2009 statement that the Veteran's medical history included diabetes mellitus, as well as neuropathy and carpal tunnel syndrome.  His complaints currently included fatigue, numbness, pain, paresthesias of pin and needles type of sensation at all extremities.  

In a June 2010 SOC, it was again noted that a rating of 20 percent (but no more) was warranted from the February 9, 2009 date.  

Records dated subsequent to the private physician's report (to include virtual records dated through December 2011) are essentially negative for further left upper extremity complaints.  

General Rating Principles

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (2012).  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2 (2012).  A higher rating is assigned if it more nearly approximates such rating.  38 C.F.R. §§ 4.7, 4.21 (2012).  

Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999) (initial staged ratings).  

Rating Criteria

As to schedular ratings for peripheral neuropathy of each upper extremity, under 38 C.F.R. § 4.20, in rating peripheral neuropathy attention is given to sensory or motor impairment as well as trophic changes (described at 38 C.F.R. § 4.104, DC 7115").  

Peripheral neuropathy which is wholly sensory is mild or, at most, moderate.  With dull and intermittent pain in a typical nerve distribution, it is at most moderate.  With no organic changes it is moderate or, if of the sciatic nerve, moderately severe.  With loss of reflexes, muscle atrophy, sensory disturbance, and constant pain that at times is excruciating, it is at most severe.  Peripheral nerves ratings are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. §§ 4.123, 4.124, 4.124a (2012).  

In rating peripheral neuropathy attention is given to the site and character of the injury and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2012).  Cranial or peripheral neuralgia is characterized usually by a dull and intermittent pain in the typical nerve distribution, is given a maximum rating of moderate incomplete paralysis.  38 C.F.R. § 4.124 (2012).  The maximum rating for peripheral neuropathy not characterized by organic changes is for moderate or, with sciatic nerve involvement, moderately-severe, incomplete paralysis.  38 C.F.R. § 4.123 (2012).  

38 C.F.R. § 4.123 provides that cranial or peripheral neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is given a maximum rating of severe incomplete paralysis.  

A Note to 38 C.F.R. § 4.124a, provides that as to peripheral neuropathy the term ''incomplete paralysis'' indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis of each nerve.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  38 C.F.R. § 4.69 (2012).  

Mild incomplete paralysis of the median or the ulnar nerve, affecting either the major (dominant) or minor extremity, warrants a 10 percent rating.  38 C.F.R. § 4.124a, DCs 8515, 8516.  

A 20 percent evaluation is warranted for moderate incomplete paralysis of the musculospiral (radial), median, or ulnar nerve if affecting the minor extremity.  38 C.F.R. § 4.124a, DCs 8514, 8515, 8516.  

A 40 percent evaluation is warranted for moderate incomplete paralysis of the musculospiral (radial), median, or ulnar nerve if affecting the minor extremity.  38 C.F.R. § 4.124a, DCs 8414, 8515, 8516.  

Analysis

The current ratings encompass mild impairment of the left upper extremity prior to February 6, 2009, and moderate (minor) since that date.  Thus, the issues before the Board are whether he had moderate, or more, impairment of the medial or any other peripheral nerve of the upper extremity prior to February 9, 2009, and whether he has had severe or complete impairment of the median or other peripheral nerve of the upper extremity since then.  

Rated 10 Percent Prior to February 6, 2009, and 20 Percent Since

In this case, the Veteran's left upper extremity disability has been consistently manifested by varying forms of sensory and neurological disturbance.  When examined in 2007, his complaints primarily involved other extremities, but carpal tunnel syndrome in the left upper extremity was noted.  Moreover, there was non dermatomal distribution (distally in stocking/glove pattern).  Vibration and position sense were normal.  There was decrease in light touch.  Carpal tunnel syndrome was noted.  

Given the minimal findings noted for the period in question, the Board is of the opinion that the evidence reflects that the current 10 percent rating for the period prior to February 6, 2009, is correct.  The clinical findings are best described as showing no more than mild incomplete impairment of the left upper extremity.  

On the other hand, some increase in symptoms is indicated upon subsequently dated records as reported above.  The increased symptoms include complaints of numbness and tingling in the left upper extremity, as well as slight loss of left grip strength.  Also noted in 2009 was thenar atrophy which was not reported before.  Moreover, there was decreased vibration and pain and testing continued positive for carpal tunnel syndrome.  The Board concludes that these clinical findings are best represented by the 20 percent rating in effect which represents moderate impairment of the medial nerve pursuant to DC 8515.  However, severe impairment is not represented and a higher rating of 40 percent is not warranted.  As noted above, records dated through 2011 essentially show treatment for other complaints.  It was specifically noted on a virtual record dated in May 2011 that there was no gross or motor deficit upon neurological exam.  

In sum, a rating in excess of 10 percent is not warranted prior to February 6, 2009, and a rating in excess of 20 percent is not warranted for the period since that date.  

Final Considerations

The Board has also considered whether the Veteran's service-connected peripheral neuropathy of the left upper extremity presents an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's disability.  In this regard, the Board notes that the Veteran has not had frequent periods of hospitalization for the disability at issue.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service- connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a lumbar spine disorder is reopened.  To this extent, and only to this extent, the appeal is granted.  

Entitlement to service connection for a lumbar spine disorder is denied.  

New and material evidence having been submitted, the claim of entitlement to service connection for a left hip disorder is reopened.  To this extent, and only to this extent, the appeal is granted.  

Entitlement to service connection for a left hip disorder is denied.  

New and material evidence having been submitted, the claim of entitlement to service connection for arterial hypertension is reopened.  To this extent, and only to this extent, the appeal is granted.  

Entitlement to service connection for arterial hypertension is denied.  

Entitlement to an increased rating for peripheral neuropathy of the left upper extremity with carpal tunnel syndrome, evaluated as 20 percent disabling since February 6, 2009, and as 10 percent disabling prior thereto, is denied.  


REMAND

As to whether a rating in excess of 50 percent is warranted for glaucoma, after examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The specific bases for remand are set forth below.  

It is the Veteran's contention that a rating in excess of 50 percent is warranted for glaucoma which is associated with the Veteran's service-connected diabetes.  The record reflects numerous conditions associated with the eyes in addition to glaucoma, to include refractive error and bilateral senile cataracts (with good corrected visual acuity).  It is long standing regulation as noted in 38 C.F.R. § 4.9 refractive error of the eye is not a disease or injury in the meaning of applicable legislation for disability compensation purposes.  Moreover, it was noted after Goldman perimetry in September 2007 that there was severe peripheral constriction in both eyes with approximately 20 degrees of central visual field remaining in the right eye and in the left eye, there was approximately 18 degrees of central visual field remaining.  These findings were "not compatible with confrontation visual fields and optic nerve."  It was highly recommended that the Goldman perimetry be repeated in the future to corroborate the results.  The examiner noted that the loss of central vision was caused by or a result of his refractive error.  The loss of peripheral vision was caused by or a result of glaucoma.  

Subsequent VA testing in February 2009 showed uncontrolled thin corneas related to glaucoma.  An additional non-service-connected eye disorder (conjunctivitis) was noted.  Additional eye testing from April 2009 is of record but the results were not specifically set out for review in layman's terms.  A private examiner noted in June 2009 that the Veteran's health problems included fluctuating visual acuity and glaucoma.  When his eyes were examined by VA in June 2010, the Veteran contended that his glaucoma was worse.  His vision was more blurred.  The examiner noted the result of the Veteran's Goldman perimetry test in 2007.  The final diagnoses include uncontrolled glaucoma with medication, thin corneas, and a notation that this was a "high risk case."  

Virtual records from 2011 reflect that the Veteran has continued to be seen for eye complaints.  

As the Veteran's condition continues to exhibit symptoms associated with his glaucoma, and as he and his representative continue to assert that current manifestations warrant an increased rating as to this disorder, the Board's finds that, after all outstanding medical records are associated with the claims file, a contemporaneous and thorough VA examination (which takes into account the records of the veteran's prior medical history, to include any additional medical evidence received subsequent to this remand) would be helpful in resolving the issue on appeal.  See Colayong v. West, 12 Vet. App. 524, 532 (1999); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  

A decision must be made in regards as to whether a rating in excess of 50 percent is warranted for glaucoma before the combined effect on employment from the Veteran's service-connected disabilities can be determined.  The Board thus finds the issue of entitlement to a TDIU to be "inextricably intertwined" with the issue of an increased rating.  See Harris v. Derwinski, supra.  

The appropriate remedy where there is an issue on appeal "inextricably intertwined" with a pending issue is to defer adjudication of the appellate issue until the issue pending has been adjudicated.  Id.   Accordingly, adjudication of the issue of entitlement to a TDIU is deferred until the issue of entitlement to a rating in excess of 50 percent for glaucoma is adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his glaucoma, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  If pertinent records are received, the AMC should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) are met as to this issue.  

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA ophthalmology medical examination, by an appropriate physician, at a VA medical facility.  

The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All necessary tests and studies should be accomplished (to include visual acuity and visual field testing), with all findings (and any visual field testing charts) made available to the requesting physician prior to the completion of his or her report, and all clinical findings should be reported in detail.  The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.  

The physician should provide a detailed description of any signs and symptoms associated with glaucoma.  The examiner is requested to distinguish between eye signs and symptoms that are the result of nonservice-connected eye conditions.  As noted above, all appropriate tests and studies (to include visual acuity and visual field testing) should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

Note:  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AMC/RO should obtain and associated with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims for a rating in excess of 50 percent for glaucoma and for a TDIU in light of all pertinent evidence to particularly include all evidence added to the claims file since the RO's last adjudication of the claims.  

4.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


